Case: 17-30695      Document: 00514776455         Page: 1    Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                      No. 17-30695                          FILED
                                                                    December 28, 2018

FREDDY C. FREITEZ,                                                     Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellee

v.

VANDWELL K. ROBINSON; BEVERLY INDUSTRIES, L.L.C.; GRAY
INSURANCE COMPANY,

              Defendants - Appellants




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-15404


Before JOLLY, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.